IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00052-CR

RAUL DELEON NAJERA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 249th District Court
                              Johnson County, Texas
                              Trial Court No. F44523


                           MEMORANDUM OPINION


       Raul Deleon Najera attempts to appeal from his conviction for delivery of a

controlled substance. TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2010). By

letter dated March 2, 2011, the Clerk of this Court notified Najera that the appeal was

subject to dismissal because the trial court’s certificate of right of appeal indicated that

Najera pled guilty with a plea bargain and had no right to appeal. See TEX. R. APP. P.

25.2(d). The Clerk also warned Najera that the appeal would be dismissed unless,

within 21 days of the date of the letter, a response was filed showing grounds for
continuing the appeal. See TEX. R. APP. P. 44.3. We have not received a response from

Najera.1

        Accordingly, this appeal is dismissed.


                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 30, 2011
Do not publish
[CR25]




1On March 22, 2011 the Clerk advised Najera that his docketing statement was overdue. That issue is
now moot, and Najera may disregard that correspondence.

Najera v. State                                                                             Page 2